Case 3:17-cv-01765-CSH Document 61-4 Filed 07/31/20 Page 1 of 10




                EXHIBIT C
Case 3:17-cv-01765-CSH Document 61-4 Filed 07/31/20 Page 2 of 10




                                             Plaintiff's

                                          6/24/2020 JB
                                         Hamid Firooznia
                                        Exhibit 1
Case 3:17-cv-01765-CSH Document 61-4 Filed 07/31/20 Page 3 of 10
Case 3:17-cv-01765-CSH Document 61-4 Filed 07/31/20 Page 4 of 10
Case 3:17-cv-01765-CSH Document 61-4 Filed 07/31/20 Page 5 of 10
Case 3:17-cv-01765-CSH Document 61-4 Filed 07/31/20 Page 6 of 10
Case 3:17-cv-01765-CSH Document 61-4 Filed 07/31/20 Page 7 of 10
Case 3:17-cv-01765-CSH Document 61-4 Filed 07/31/20 Page 8 of 10
Case 3:17-cv-01765-CSH Document 61-4 Filed 07/31/20 Page 9 of 10
Case 3:17-cv-01765-CSH Document 61-4 Filed 07/31/20 Page 10 of 10
